MEMORANDUM **
Claimant Shiela Ingram appeals from a decision affirming the denial of her claim for disability insurance benefits and Supplemental Security Income. We review de novo and must affirm if the decision uses correct legal standards and rests on substantial evidence. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.1998).
1. Claimant first argues that the finding that she does not suffer from a severe psychological impairment (major depression) is unsupported by substantial evidence. We are not persuaded.
Although several doctors found some depression, the evaluations of Dr. Prosise (who found that Claimant was “able to function” at “simple work”), Dr. Jamil (who found that “there does not seem any psychological impairment for employment”), Dr. Meadow (who said that Claimant’s depression was not “real severe”), and Dr. Chan (who found that Claimant had reduced attention but not to the point of impairment and that her condition could improve with appropriate medication) support the conclusion that this impairment is not severe. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.1999) (holding that, if the evidence reasonably supports a social security decision, the court must uphold the decision and may not substitute its judgment for the agency’s).
2. Claimant’s second argument — that the administrative law judge gave insufficient weight to her depression — falls with her first argument.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.